DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species II (claims 1-2, 4-22) in the reply filed on 4/29/2022 is acknowledged.  The traversal is on the ground(s) that any search for Group I species II would necessarily include a search for the invention of Group II Species I.  This is not found persuasive because the groups are classified in different class/subclass and thus would not necessarily include a search in both class/subclass.  Applicant is only allowed one invention per application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, the term “particularly” renders the scope of the claims unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,795,604 to Wells et al. (Wells) in view of US 2013/0036641 to Key.
Regarding claim 1, Wells discloses a sheet packaging capable of being deep drawn with a packaging body (Fig 1) comprising a shell (21) and a cover film (22) closes the shell and the shell capable of being formed from a deep drawing sheet since it has the structure as recited (note the product by process limitations are given little patentable weight), wherein a printed material portion (label 26) is arranged on the packaging body and attached to the packaging body.  Wells does not explicitly teach the printed material to be only attached at a portion of a surrounding edge by an attachment seam.  However, Key discloses a printed label (100, Figs 1-2) and in particular discloses the label only having attachment seams at portion of the surrounding edge (202, 204) (Fig 2).  One of ordinary skill in the art would have found it obvious to only put adhesive on portions of the surrounding edge of the Wells label as suggested by Key in order to optimize the amount of adhesive needed to maintain the label attached to the packaging.
Regarding claim 2, the modified Wells teaches the packaging of claim 2 but does not explicitly teach the range of attachment seam (202, 204, Key) in the range recited of the surrounding edge.  However, one of ordinary skill in the art would have found it obvious to optimize the amount of attachment seams on the label to the range recited in order to faciliate attachment of the label to the packaging since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Wells further teaches cover film and/or deep drawing sheet transparent (abstract).
Regarding claim 8, the modified Wells further teaches attachment seam of label to be adhesive (202, 204, Key).
Regarding claim 13, the modified Wells further teaches the deep drawings sheet (21) and cover film (22) formed to be single stream since they have the structure as recited.
Regarding claim 14, Wells further teaches packaging body to be substantially unprinted since Wells is silent regarding any print.
Regarding claim 15, Wells further teaches shell having an imprint (59) which can be information imprint.
Regarding claim 16, Wells further discloses printed material portion (26), deep drawing sheet and cover film (22) formed to be single stream since they have the structure as recited, the printed material portion (202, 204) is unprinted at least in region of attachment seam (Fig 2, Key).
Regarding claim 17-18, the modified Wells teaches the packaging of claim 1 but does not teach the recited thickness of the sheet, cover film and printed material portion in the range recited.  However, one of ordinary skill in the art would have found it obvious to optimize the thickness of sheet to the range recited in order to have the material needed to form a strong packaging since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Wells further teaches printed material (26) to comprise film (transparent).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Key and US Patent No. 7,789,262 to Niederer et al. (Niederer).
Regarding claim 4, the modified Wells teaches the packaging of claim 1 and further discloses printed material portion (26) arranged on cover film (22) but does not teach covering entire surface of the film.  However, Niederer discloses packaging (Fig 3) and in particular discloses a printed material portion (2) covering entirety of cover film (3).  One of ordinary skill in the art would have found it obvious to change the size and dimensions of the modified Wells label such that it covered the entire cover as suggested by Niederer in order to maximize the strength of the cover.  The modified Wells does not teach the print covering only the recited ranged of the label.  However, one of ordinary skill in the art would have found it obvious to optimize the amount of print label to the range recited in order to faciliate only show specific printed material describing the contents of the packaging since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Key and US Patent No. 6,248,380 to Kocher et al. (Kocher).
Regarding claim 6, the modified Wells teaches the packaging of claim 1 but does not teach attachment seam formed as heat seal.  However, Kocher discloses packaging (Fig 1) and in particular discloses attachment seam (32) to be heat seal seam.  One of ordinary skill in the art would have found it obvious to substitute the adhesive attachment of the modified Key with a functionally equivalent heat-seal attachment as suggested by Kocher in order to attach the label to the cover.

Claim 1, 7, 9, 11-12, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Key.
Regarding claim 1, Kocher discloses a sheet packaging capable of being deep drawn with a packaging body (Fig 1) comprising a shell (12) and a cover film (26) closes the shell and the shell capable of being formed from a deep drawing sheet since it has the structure as recited (note the product by process limitations are given little patentable weight), wherein a printed material portion (28) is arranged on the packaging body and attached to the packaging body.  Kocher does not explicitly teach the printed material to be only attached at a portion of a surrounding edge by an attachment seam.  However, Key discloses a printed label (100, Figs 1-2) and in particular discloses the label only having attachment seams at portion of the surrounding edge (202, 204) (Fig 2).  One of ordinary skill in the art would have found it obvious to only put adhesive (32) on portions of the surrounding edge of the Kocher label as suggested by Key in order to optimize the amount of adhesive needed to maintain the label attached to the packaging.
Regarding claim 7, Kocher further discloses shell and cover film connected to one another via a closure seam (30) running along a surrounding side edge of the packaging body, wherein the closure seal is a heat seal seam (Fig 3).
Regarding claim 9, the modified Kocher further discloses attachment seam (32) capable of being completely detached and closure seam (30) capable of being partially detached.
Regarding claim 11, Kocher further discloses surrounding edge extending at least partially along a circumferential side edge of the packaging body and attachment seam (32) partially congruent with the closure seam (Figs 1-2).
Regarding claim 12, the modified Kocher further discloses packaging body having rectangular shape (Fig 1) and circumferential side edge is formed from two opposing first edge portions (left, right) and two opposing second edge portions (top, bottom) and wherein attachment seam (202, 204, Key) is arranged only at the first edge portions.
Regarding claim 20, Kocher further discloses wherein cover film/printed material/deep drawing sheet formed to be multi-layers (laminate, Fig 6).
Regarding claim 21, Kocher further discloses wherein cover film/printed material/deep drawing sheet having at least one outer layer of polyolefin (col. 8, ll. 45-50).
Regarding claim 22, Kocher further discloses wherein cover film/printed material/deep drawing sheet having at least one barrier layer (col. 8, ll. 45-50).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Key and US 2021/0147134 to Truitt.
Regarding claim 10, the modified Kocher teaches the packaging of claim 7 but does not teach closure seam (30) having a safety portion in which the seam is formed permanent and formed detachable outside of safety portion.  However, Truitt discloses packaging (Fig 2) having a closure seam (18) with a safety portion (18d) in which seam is permanent and formed detachable outside of safety portion (18a-c).  One of ordinary skill in the art would have found it obvious to make a seam of Kocher with a safety portion as suggested by Truitt in order to keep the cover attached to the shell such that it was hinged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735